Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants amendments have been received on 12/14/21. Claim has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.


Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102 as anticipated by, or in alternative under 35 U.S.C 103(a) as being unpatentable over Nagayama et al. (US Publication 2006/0251965), on claims 1-3, 5-15 are withdrawn because the Applicants amended the claims.
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 102 as anticipated by, or in alternative under 35 U.S.C 103(a) as being unpatentable over Doeff et al., on claim 4 is withdrawn because the Applicants amended the claims.

Allowable Subject Matter
Claims 1-15 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are to a solid electrolyte battery comprising a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode. The negative electrode comprises a negative electrode current collector, a first negative electrode active material layer formed on at least one surface of the negative electrode current collector and comprising a first negative electrode active material, a first solid electrolyte and a first electrolyte salt; and a second negative electrode active material layer formed on the first negative electrode active material layer and comprising a second negative electrode active material, a second solid electrolyte, a second electrolyte salt and a plasticizer having a melting point of 30-130°C.  The first negative electrode active material layer comprises no plasticizer. The solid electrolyte battery is activated at a temperature between the melting point of the plasticizer and 130°C, and a solid electrolyte interface (SEI) layer is formed on the surface of the second negative electrode active material during an initial charge of the solid electrolyte battery.
 The prior art US Publication 2006/0251965 to Nagayama et al. discloses a solid electrolyte battery comprising a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode, wherein the negative electrode comprises a negative electrode current collector, a first negative electrode active material layer (layers closest to the current collector) formed on at least one surface of the negative electrode current collector and comprising a first negative electrode active material, a first solid electrolyte (P183) and a first electrolyte salt; and a 
	The prior art to Doeff et al. reference discloses that plasticizers may be added to increase the conductivity, when more gelatinous electrolyte is used. The amount of the plasticizers can be up to 60 wt%, which incorporates the claimed range of 0.1-30 wt%. However, the Doeff et al. reference does not nearly disclose or provide motivation to modify the first negative electrode active material layer comprises no plasticizer.
The prior art JP 2017033722 to Tamura reference discloses a first and second electrolyte layer on each side of the separator. The electrolyte layer has an electrode active material on the opposite side of the electrolyte layer. The electrolyte layer comprises a plasticizer. However, the Tamura reference does not disclose, nearly disclose or provide motivation to modify the negative electrode comprises a first solid electrolyte and a first electrolyte salt; and a second negative electrode active material layer formed on the first negative electrode active material layer and comprising a second negative electrode active material, a second solid electrolyte, a second electrolyte salt and a plasticizer having a melting point of 30-130°C.  The first negative electrode active material layer comprises no plasticizer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725